                  Case 20-10883       Doc 32-3     Filed 03/13/20      Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF MARYLAND
                                       At Greenbelt

In Re:                                                 :
                                                       :
KEMPES JEAN                                            :     Case No. 20-10883-LSS
LORI LEE JEAN                                          :        (Chapter 7)
                                                       :
                Debtors                                :


          ORDER GRANTING APPLICATION TO EMPLOY REAL ESTATE AGENT

         Upon consideration of the application of the Trustee for authority to employ Nurit

Coombe, a real estate agent with Re/Max Elite Services, to sell the real property set forth in the

Trustee's application, it is by the United States Bankruptcy Court for the District of Maryland

         ORDERED, that the Trustee is authorized to employ Nurit Coombe with Re/Max Elite

Services, as Real Estate Agent, to market and sell the real property of the estate set forth in the

Trustee's application, said employment to be upon terms and conditions set forth in said

application, except that compensation is payable only upon further Application by the Trustee
                Case 20-10883       Doc 32-3     Filed 03/13/20     Page 2 of 2



and Order of the Court, and only in the event of the unconditional settlement of a sale procured

by said agent or co-agent and only from proceeds of such sale.




Copies to:

Gary A. Rosen, Esquire
Sari Karson Kurland, Esquire

Nurit Coombe
Re/Max Elite Services
6101 Executive Blvd.
Suite 230
North Bethesda, MD 20852

U.S. Trustee




                                       END OF ORDER
